Caudamoke, J. (dissenting).
The denial of the writ of error coram nobis without a hearing on defendant’s contention that he was not advised of his right to appeal and that such right was unknown to him deprives this defendant of due process, his allegation not being “ conclusively refuted by unquestionable documentary proof”. (People v. Langan, 303 N. Y. 474, 477, citing People v. Richetti, 302 N. Y. 290, 296.) At issue is whether the affidavit of this defendant which his attorney prepared following trial, in which the defendant states that he did not appeal *356because he ‘ was satisfied ’ ’, constitutes such unquestionable documentary proof as to deny this defendant a hearing. The affidavit of the defendant, even assuming he made it, is merely evidence of an admission, which he may always explain by his own testimony or other evidence relating to the apparent inconsistency between the alleged admission made six years ago and his present claim. (Richardson, Evidence [9th ed.], § 306.) This affidavit is not a formal judicial admission which dispenses with the production of evidence by conceding the truth of the fact in dispute. (Richardson, supra, § 294.) Improbable or unbelievable though the allegations may seem — though they may tax credulity — the defendant is entitled to a hearing where he may support his present contention by evidence taken in the usual way. (Walker v. Johnston, 312 U. S. 275, 287.) To deny defendant a hearing on this issue upon the presentation of affidavits, untested in a court of law, is to deny him due process (People v. Richetti, 302 N. Y. 290, 296, supra).
As the Court of Appeals stated in People v. Lynn (28 N Y 2d 196, 202) “ Accordingly # * * we held in Montgomery that a defendant, after trial, must be informed of his right to an appeal and upon his mere assertion that he was not informed of such a right, a hearing should be had to determine that question ” (emphasis furnished). The defendant is entitled to such a hearing on the controverted allegations of his petition.
In People v. Vellucci (13 N Y 2d 665) and People v. White (309 N. Y. 636) relied on by the majority as authority for denying defendant an opportunity to try ont at a hearing the issues raised, the court was careful to point out in each case that the record itself convincingly demonstrates the falsity of the allegations of the petition. Unlike Vellucci and White, there is nothing here which demonstrates ‘ ‘ on the record that there is no reasonable probability at all that defendant’s averments are true ’ \ Untested affidavits, which defendant has had no opportunity to explain or contradict in a judicial proceeding, do not constitute such a conclusive demonstration of the falsity of the allegations of the petition as to permit denial of a hearing (People v. Picciotti, 4 N Y 2d 340).
Motjle and Henry, JJ., concur with Del Veochio, J. P.; Cardamons, J., dissents and votes to reverse the order and grant a hearing in an opinion in which Marsh, J., concurs.
Order affirmed.